DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to amendments filed on 04/25/2022.  Claims 1 and 10 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-18 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments to the claims, the Examiner has maintained and updated a statement for Reasons for Allowance.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based the amendments and the current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-9 (Group I) are drawn to a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregate into a database the prescription data related to the plurality of pharmacies over a time period; receive a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: select, using the prescription data aggregated in the database, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyze patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determine whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspend the filling pharmacy as a location; obtain prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculate, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non-controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculate, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high- risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non- controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determine a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determine whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assign a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classify, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspend dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, which is within the four statutory categories (i.e. apparatus).  Claims 10-18 (Group II) are drawn to a method for identifying an inappropriate prescriber of prescriptions, the method comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, which is within the four statutory categories (i.e. process).  

Claims 1-9 (Group I) involve abstract steps, outlined in bold, of a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregate into a database the prescription data related to the plurality of pharmacies over a time period; receive a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: select, using the prescription data aggregated in the database, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyze patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determine whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspend the filling pharmacy as a location; obtain prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculate, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non-controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculate, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high- risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non- controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determine a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determine whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assign a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classify, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspend dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed.  Claims 10-18 (Group II) involve abstract steps, outlined in bold, of a method for identifying an inappropriate prescriber of prescriptions, the method comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed.  These steps can be characterized, under the broadest reasonable interpretation, as directed to the abstract idea of suspending pharmacies and prescribers for over-dispensing controlled medications based on calculations of pharmacies and prescribers metrics and red flags assigned to the pharmacies and prescribers based on those calculations, which is covered under the categories of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves suspending pharmacies dispensing and prescribers prescribing privileges based on rules, making a determinations about red flags being assigned, a number of red flags exceeding threshold, assigning prescribers to tiers based on red flags and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations) because it involves calculating sets of metrics and sets of percentiles.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, outlined in italics, for Claims 1-9 (Group I) involve a system for identifying an inappropriate prescriber of prescriptions, the system comprising: a network interface configured for receiving prescription data from a central monitoring facility over a computer network, the prescription data related to a plurality of pharmacies; a non-volatile computer memory for storing the prescription data; and a computer processor for executing software instructions to: aggregate into a database the prescription data related to the plurality of pharmacies over a time period; receive a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: select, using the prescription data aggregated in the database, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyze patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determine a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assign, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determine a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determine whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspend the filling pharmacy as a location; obtain prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculate, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non-controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculate, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high- risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non- controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determine a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determine whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assign a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classify, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspend dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, and for Claims 10-18 (Group II) involve a method for identifying an inappropriate prescriber of prescriptions, the method comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, amount to no more than the recitation of:

adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements suspension of dispensing and prescribing privileges on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the steps more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the particular analysis to the dispensing of controlled substances;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer system that includes a network interface, computer network, computer memory, computer processor, and central facility;
Limiting the abstract idea data to prescription data, because limiting application of the abstract idea to prescription data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of  insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to prescriptions for controlled substances; 
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention obtains input for the determination of percentile of patients receiving controlled medication, percentile of patients receiving non-controlled medication, determining number of red flags are greater than threshold, determining prescriber’s specialty percentile, determining a set of prescriber metrics;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely downloads aggregated generated prescription data.
Well-understood, routine, conventional activities previously known to the industry: 
The specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the specification disclose that the additional elements (i.e. a network interface, computer network, computer memory, computer processor, and central facility) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (aggregating prescriptions, receiving prescription request, selecting prescription data, analyzing patients, determining percentile receiving controlled substance, assigning red flag, determining percentile receiving non-controlled substance, remove or maintaining red flag, suspend pharmacy, obtaining prescription data from suspended pharmacy, calculating prescriber metrics, calculating prescriber percentiles, determining sub-set of providers, determining percentile of sub-set of providers satisfies cutoff percentile, assigning red flag to prescribers satisfying cutoff percentile, classifying prescribers into tiers, suspending prescriber privileges) that are abstract activities in the pertinent industry (i.e. controlled substance prescription data processing):

[0009] The pharmacy locations 200-1, 200-2, and 200-3 may be each equipped with a
computing device (which may include a processor, memory, and other components
necessary to carry out the disclosure) to submit data related to the prescription of certain
classes of medicines ( e.g., opioids) to the server 100. The server 100 may then analyze
the received prescription information and identify potentially inappropriate prescriptions,
prescribers, and/or pharmacy locations. The server 100 may be used to detect
inappropriate prescription in real time. More particularly, the locations 200 may submit
prescription information while an associated prescription is being filled and/or at the time
the patient (or doctor) requests the prescription be filled. As such, the server 100 may
make a determination on the prescriptions before the corresponding medication is
physically dispensed to the patient by the pharmacy. In some embodiments, the
prescription data 126 is collected and repeatedly analyzed to detect suspicious behavior.
When behavior is detected, the abusive/inappropriate prescriber and/or location 200 may
be suspended and/or flagged for manual follow up or review.

[0010] The server 100 may be any of a variety of types of computing devices. For
example, without limitation, the server 100 may be a server, a desktop computer, a cloud computing system, or the like. As depicted, the server 100 and the locations 200-1, 200-
2, and 200-3 exchange signals related to prescriptions (and other data) through a network
300.

[0011] In various examples, the network 300 may be a may be a single network
possibly limited to or extending within a defined area, or other relatively limited area, a
combination of connected networks possibly extending a considerable distance, and/or
may include the Internet. Thus, the network 300 may be based on any of a variety (or
combination) of communications technologies by which signals may be exchanged,
including without limitation, wired technologies employing electrically and/or optically
conductive cabling and wireless technologies employing radio frequency, near-field
communication, infrared, or other forms of wireless transmission.

[0012] In various embodiments, the server 100 incorporates one or more of a
processor component 110, storage 120, a database 130, and an interface 140 to couple the
server 100 to the network 300. The storage 120 stores one or more instructions 122, rules
124, prescription data 126, and inappropriate prescribers/prescription data 128. The
prescription data 126 may include aggregated prescription data 126 from multiple
locations 200, possibly spanning multiple months, years, and may be stored in the
memory 120, database 130, or any other storage device or system. During operation, the
prescription data 126 may be transferred between the database 130 and storage 120 in
order to facilitate identifying the inappropriate prescriber/prescription 128. Furthermore,
although not depicted in FIG. 1, the database 130 may itself be stored in storage 120.

[0014] In various embodiments, the processor component 110 includes any of a wide
variety of commercially available processors. Further, one or more of these processor
components may include multiple processors, a multi-threaded processor, a multi-core
processor (whether the multiple cores coexist on the same or separate dies), and/or a
multi-processor architecture of some other variety by which multiple physically separate
processors are in some way linked.

[0015] In various embodiments, the storage 120 is based on any of a wide variety of
information storage technologies, including volatile technologies requiring the
uninterrupted provision of electric power and/or non-volatile technologies entailing the
use of machine-readable storage media that may or may not be removable. Thus, each of
these storages may include any of a wide variety of types ( or combination of types) of
storage device, including without limitation, read-only memory (ROM), random-access
memory (RAM), dynamic RAM (DRAM), Double-Data-Rate DRAM (DDR-DRAM),
synchronous DRAM (SDRAM), static RAM (SRAM), programmable ROM (PROM),
erasable programmable ROM (EPROM), electrically erasable programmable ROM
(EEPROM), flash memory, polymer memory (e.g., ferroelectric polymer memory),
ovonic memory, phase change or ferroelectric memory, silicon-oxide-nitride-oxidesilicon
(SONOS) memory, magnetic or optical cards, one or more individual
ferromagnetic disk drives, or a plurality of storage devices organized into one or more
arrays (e.g., multiple ferromagnetic disk drives organized into a Redundant Array of
Independent Disks array, or RAID array). It should be noted that although each of these
storage devices is depicted as a single block, one or more of these may include multiple
storage devices that may be based on differing storage technologies. Thus, for example,
one or more of each of these depicted storages may represent a combination of an optical
drive or flash memory card reader by which programs and/or data may be stored and
conveyed on some form of machine-readable storage media, a ferromagnetic disk drive to
store programs and/or data locally for a relatively extended period, and one or more
volatile solid state memory devices enabling relatively quick access to programs and/or
data (e.g., SRAM or DRAM). It should also be noted that each of these storages may be
made up of multiple storage components based on identical storage technology, but
which may be maintained separately as a result of specialization in use ( e.g., some
DRAM devices employed as a main storage while other DRAM devices employed as a
distinct frame buffer of a graphics controller).

[0016] In various embodiments, each of the interfaces 140 may employ any of a wide
variety of signaling technologies enabling computing devices to be coupled to other
devices as has been described. Each of these interfaces may include circuitry providing
at least some of the requisite functionality to enable such coupling. However, each of
these interfaces may also be at least partially implemented with sequences of instructions
executed by corresponding ones of the processor components (e.g., to implement a
protocol stack or other features). Where electrically and/or optically conductive cabling
is employed, these interfaces may employ signaling and/or protocols conforming to any
of a variety of industry standards, including without limitation, RS-232C, RS-422, USB,
Ethernet (IEEE-802.3) or IEEE-1394. Where the use of wireless signal transmission is
entailed, these interfaces may employ signaling and/or protocols conforming to any of a
variety of industry standards.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention continuously calculates whether a number of red flags for a pharmacy is greater than a threshold number, calculating prescriber metrics, calculating prescriber percentiles, determining subset of prescribers percentiles satisfies a cutoff percentile, and whether a number of red flags for a prescriber classifies them into a first tier;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives prescription data over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites aggregating the prescription data related to the plurality of pharmacies over a time period into a database, keeping records of red flags, suspensions for pharmacies, prescribers;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing and aggregating prescription data, red flag, and suspension data;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Therefore, the combination of elements fails to integrate the abstract idea into a practical application.  Their collective functions merely provides conventional computer implementation of suspending pharmacies and prescribers for over-dispensing controlled medications based on calculations of pharmacies and prescribers metrics and red flags assigned to the pharmacies and prescribers based on those calculations.

Furthermore, dependent claims 2-9 and 11-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract activities such as selecting a pharmacy based on percent volume, percent share, using percentage of cash paying patients and red flag threshold greater than ten percent as criteria, using percentage of patient ages and red flag threshold greater than ten percent as criteria, using percentile criteria, using 50th percentile as second threshold, assigning pharmacy to high risk, medium risk tiers based on red flags, etc., which fail to remedy the deficiencies of the independent claim, and are therefore rejected for at least the same rationale as applied to the independent claim, and incorporated herein.  Accordingly, claims 1-18 are ineligible.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method and system identifying an inappropriate prescriber of prescriptions comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, as recited in independent claims 1 and 10.

The closest prior art found during extensive searching was Whiddon, et al. (US 2011/0288886 A1) which discloses red flagging prescribing events for narcotics for pharmacies, doctors, and patients by using a rate of change of dispensing of narcotics to determine potential narcotics abuse, providing an alert to an investigative service or audit department which may deny coverage (figures 2, 12, paragraphs 0043, 0077-0081).  Whiddon fails to teach or suggest a method and system for identifying an inappropriate prescriber of prescriptions comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed.  Moreover, the missing claimed elements from Whiddon are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiments in the Whiddon disclosure because it is not an obvious variation of Whiddon to suspend a filling pharmacy as a location responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number and to suspend dispensing privileges of the prescriber of the controlled medication based on the prescriber being classified in the first tier based on a number of assigned red flags and the excess of the prescriber’s specialty percentile associated with the given prescriber.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method and system identifying an inappropriate prescriber of prescriptions comprising: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period; receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber; subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy; analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria; for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion; assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile; determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion; determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile; responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location; obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication; calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric; calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile; determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber; classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty; and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed, as recited in independent claims 1 and 10.

These claims would be allowable if rewritten to overcome the 35 USC § 101 recited above. 

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
The Applicant’s limitations are not directed to the abstract ideas of certain methods of organizing human activity, mental processes.
The Applicant’s limitations are significantly more than the alleged abstract idea because they are more complex than the stated abstract idea.

In response to Applicant’s argument that the limitations are not directed to the abstract ideas of certain methods of organizing human activity, mental processes, the Examiner respectfully disagrees.  The individual steps are directed to abstract ideas or well-understood, routine and conventional activities as indicated in the parentheses following each limitation: aggregating, into a database, prescription data related to a plurality of pharmacies over a time period (well understood, routine and conventional data gathering, see Alice v. CLS, Versata Dev. Group, Inc. v. SAP Am., Inc.); receiving a request to fill a prescription for a controlled medication at a filling pharmacy, the prescription for the controlled medication prescribed by a first prescriber (well understood, routine conventional receiving of data, see Intellectual Ventures v. Symantec); subsequent to receiving the request to fill the prescription for the controlled medication and prior to physically dispensing the controlled medication identified in the prescription at the filling pharmacy: selecting, using prescription data received from a central monitoring facility, the prescription data related to a plurality of pharmacies aggregated in the database and stored in a computer memory, a subset of the plurality of pharmacies issuing a high volume or high share of controlled medications, the subset including the filling pharmacy (organization of the human activity of selecting data, can also be construed as a mental process of selecting data); analyzing patients receiving controlled medication via prescriptions submitted to the filling pharmacy against a set of criteria (organizing the human activity of analysis of data, can also be construed as a mental process of analyzing data); for each criterion in the set of criteria: determining a percentile of patients receiving controlled medication from the filling pharmacy who meet the criterion (organizing the human activity of determining a percentile, can also be construed as a mental process of determining a percentile and/or a mathematical calculation of determining a percentile); assigning, initially, a red flag associated with the criterion to the filling pharmacy responsive to the percentile of the patients receiving controlled medication from the filling pharmacy who meet the criterion being greater than a first threshold percentile (organizing the human activity of following a rule of assigning a red flag to data based on the data that meet the criteria); determining a percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion (organizing the human activity of determining patient percentile, can also be construed as a mental process and/or a mathematical calculation); determining whether the percentile of patients receiving non-controlled medication from the filling pharmacy who meet the criterion satisfy a second threshold percentile, wherein the red flag associated with the criterion, which was initially assigned, is removed responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion satisfying the second threshold percentile and is maintained responsive to the percentile of patients of the filling pharmacy receiving non-controlled medication who meet the criterion not satisfying the second threshold percentile (organizing the human activity of following a rule of removing or maintaining a red flag responsive to criteria); responsive to a number of red flags assigned to the filling pharmacy being greater than a threshold number, automatically suspending the filling pharmacy as a location (organizing the human activity of following a rule of suspension of filling pharmacy based on number of red flags over a threshold); obtaining prescription data associated with the filling pharmacy automatically suspended, the prescription data associated with the filling pharmacy automatically suspended representing prescriptions filled by the suspended filling pharmacy and including, for each filled prescription: an identifier associated with a prescriber of the filled prescription, a specialty of the prescriber of the filled prescription, and information indicating whether the filled prescription is for controlled medication (well understood, routine and conventional data gathering, see Alice v. CLS, Versata Dev. Group, Inc. v. SAP Am., Inc.); calculating, for each prescriber in a set of prescribers represented in the prescription data, a set of metrics, the set of prescribers including the first prescriber, the set of metrics including: a high-risk volume metric, a high risk share metric, a high-risk cash metric, a high-risk under 35 metric, a cash in excess of non- controlled cash metric, an under 35 in excess of non-controlled under 35 metric, and a travelling over 30 miles in excess of non-controlled traveling metric (mathematical concept of calculations); calculating, from the set of metrics, a set of percentiles based on a specialty associated with the prescriber, wherein a percentile from the set of percentiles represents how a metric, from which the percentile was calculated, for the associated prescriber compares to peers that have the same specialty as the prescriber, the set of percentiles including: a high-risk volume percentile, a high risk share percentile, a high-risk cash percentile, a high-risk under 35 percentile, a cash in excess of non-controlled cash percentile, an under 35 in excess of non-controlled under 35 percentile, and a travelling over 30 miles in excess of non-controlled traveling percentile (mathematical concept of calculations); determining a sub-set of providers associated with the filling pharmacy associated with one or more flags by determining, for each percentile in the set of percentiles: determining whether the percentile, which is based on the specialty associated with the prescriber, satisfies a cutoff percentile, and assigning a red flag to the associated prescriber when the percentile satisfies the cutoff percentile, the sub-set of prescribers thereby representing prescribers associated with an excess when taking into prescriber specialty, the sub-set of prescribers including the first prescriber (organizing the human activity of using rules to determine a sub-set of prescribers that are excessively prescribing medications compared to their specialty peers); classifying, into a plurality of tiers, the sub-set of prescribers associated with the filling pharmacy and assigned one or more red flags, wherein classification of a particular prescriber, from the sub-set of prescribers, is based on a number red flags assigned to that particular provider and by how much the high-risk volume percentile and high-risk share percentile, for the specialty of the particular provider, exceed a threshold, wherein a minimum number of red flags associated with the particular prescriber to be classified in a first tier reduces as by how much the high-risk volume percentile and high-risk share percentile, for the specialty of particular provider, exceed the threshold increases, wherein the first prescriber is classified in the first tier, and wherein prescribers classified in the first tier are considered, by the method, to be the most irregular and the most suspicious prescribers relative to their respective peers having the same specialty (organizing human activity of classifying prescribers into tiers based on rules); and automatically suspending dispensing privileges of the prescribers classified in the first tier, including the first prescriber of the controlled medication, based on classification in the first tier, wherein the prescription, by the first prescriber, for the controlled medication remains undispensed (organizing the human activity of commercial behavior of suspending dispensing privileges of prescribers).  Therefore, the instant limitations are directed to an abstract idea based on the 2019 PEG and as outlined in the 101 rejection above.

In response to Applicant’s argument that the limitations are significantly more than the alleged abstract idea because they are more complex than the stated abstract idea, the length and complexity of the steps does not necessarily equate to subject matter eligibility. See Electric Power Group, LLC v. Alstom S.A., Ultramercial, Inc. v. Hulu, LLC.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wang, et al. (US 2015/0235334 A1) which discloses flagging providers for prescribing large amounts of a highly addictive drug such as oxycodone.

King, et al. (WO 98/50840) which discloses a State Board can revoke a pharmacist's privileges to handle controlled substances or in situations where abuse of these privileges is proven.

McDonald DC, Carlson KE. Estimating the prevalence of opioid diversion by "doctor shoppers" in the United States. PLoS One. 2013;8(7):e69241. Published 2013 Jul 17. doi:10.1371/journal.pone.0069241.  Our data did not provide information to make a clinical diagnosis of individuals. Very few of these patients can be classified with certainty as diverting drugs for nonmedical purposes. However, even patients with legitimate medical need for opioids who use large numbers of prescribers may signal dangerously uncoordinated care. To close the information gap that makes doctor shopping and uncoordinated care possible, states have created prescription drug monitoring programs to collect records of scheduled drugs dispensed, but the majority of physicians do not access this information. To facilitate use by busy practitioners, most monitoring programs should improve access and response time, scan prescription data to flag suspicious purchasing patterns and alert physicians and pharmacists. Physicians could also prevent doctor shopping by adopting procedures to screen new patients for their risk of abuse and to monitor patients' adherence to prescribed treatments.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626